DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to an amendment filed 4/6/2021. 
	Claims 1-14 and 16 are pending. 
The present application claims priority to U.S. application 15/301,046 filed 9/30/2016, now patented, is a U.S. National Stage Application under 35 U.S.C. § 371 of International Application No. PCT/US2015/020614, filed March 13, 2015, which claims priority under to U.S. Provisional Application No. 61/973,764, filed April 1, 2014, U.S. Provisional Application No. 61/973,763, filed April 1, 2014, U.S. Provisional Application No. 61/991,319, filed May 9, 2014, U.S. Provisional Application No. 62/006,825, filed June 2, 2014, U.S. Provisional Application No. 62/006,828, filed June 2, 2014, U.S. Provisional Application No. 62/006,829, filed June 2, 2014, U.S. Provisional Application No. 62/006,832, filed June 2, 2014, U.S. Provisional Application No. 62/025,367, filed July 16, 2014, U.S. Provisional Application No. 62/059,100, filed October 2, 2014, and International Application No. PCT/US2014/065304, filed November 12, 2014. 
Teachings of 1) 1,000-10,000 copies of exogenous antigens has support in PCT/US2014/065304, 2) use of fragments of any one of the recited CD19, CD20, CD123, CD33, CD133, CD138, CD5, CD7, CD22, or CD30 3) 60% of the population are enucleated are not provided until the filing of PCT/US2014/065304, filed November 12, 2014.This is corrected from applicants’ response. 
Information Disclosure Statement
Information disclosure statements filed 4/22/2021 and 4/6/2021 have been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action.  For document listed as a Search reports and office actions, these have been considered but have been crossed off of the Form 1449.

Response to Amendments
Applicants have clarified that the phrasing in ¶00535 indicates that the antibody can also be a functional fragment and not just the endogenous protein. 
“e.g., a fusion protein comprising an exogenous polypeptide antigen and an endogenous protein or a functional fragment thereof.”
The amendments are sufficient to overcome the objections to the claim and the rejection under 35 USC 112, second paragraph. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term “cells” defined by the specification at page 18, line 3-12 states that the cell is in vitro or in vivo.  The scope of the claims, therefore encompasses a human being, which is non-statutory subject matter. As such, the recitation of the limitation “non-human” or “isolated” would be remedial. See 1077 O.G. 24, April 21, 1987.

Response to Arguments
The broadest reasonable interpretation of the cell is that it can be in vivo. 
[0006] Certain aspects of the invention relate to exogenous antigen-expressing EHCs that are capable of inducing immune tolerance when administered to a subject, e.g. in form of a pharmaceutical composition comprising the exogenous antigen-expressing EHCs. The exogenous antigen expressed by the EHCs can be tailored to a specific disease, disorder or condition.

Found in vivo, the claims therefore encompass a human being. In this case, it does not matter how the cells were made. Rather, since applicants intend and teach administration of the cells in vivo in a human, the claim reads on a subject in vivo. 
III. HUMAN ORGANISMS ARE NONSTATUTORY SUBJECT MATTER
Congress has excluded claims directed to or encompassing a human organism from patentability. The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33(a), 125 Stat. 284, states:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
The legislative history of the AIA  includes the following statement, which sheds light on the meaning of this provision:
[T]he U.S. Patent Office has already issued patents on genes, stems cells, animals with human genes, and a host of non-biologic products used by humans, but it has not issued patents on claims directed to human organisms, including human embryos and fetuses. My amendment would not affect the former, but would simply affirm the latter.
157 Cong. Rec. E1177-04 (testimony of Representative Dave Weldon previously presented in connection with the Consolidated Appropriations Act, 2004, Public Law 108-199, 634, 118 Stat. 3, 101, and later resubmitted with regard to the AIA ; see 149 Cong. Rec. E2417-01). Thus, section 33(a) of the AIA  codifies existing Office policy that human organisms are not patent-eligible subject matter.
If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human organism, then a rejection under 35 U.S.C. 101 and AIA  sec. 33(a) must be made indicating that the claimed invention is directed to a human organism and is therefore nonstatutory subject matter. Furthermore, the claimed invention must be examined with regard to all issues pertinent to patentability, and any applicable rejections under 35 U.S.C. 102, 103, or 112 must also be made.



Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an engineered enucleated erythroid cell comprising an exogenous antigen selected from CD19, CD20, CD123, CD33, CD133, CD138, CD5, CD7, CD22 and CD30 on the extracellular surface of the cell wherein the cell is made by a method comprising providing in vitro a nucleated erythroid precursor cell that comprises an exogenous nucleic acid encoding the exogenous antigen polypeptide wherein the coding sequence is operably linked to a promoter, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is maintained for reasons of record in the previous office action. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to enucleated erythroid cells comprising an exogenous antigen selected from CD19, CD20, CD123, CD33, CD133, CD138, CD5, CD7, CD22 and CD30 or a functional fragment thereof. 
2) Scope of the invention.  The scope of the invention is fairly broad in that the source of the cell is from any source i.e. autologous or allogeneic, any mammalian source, the exogenous antigen can be one of CD19, CD20, CD123, CD33, CD133, CD138, CD5, CD7, CD22, or CD30, or a fragment, and the location of the cell is in vitro or in vivo. 
3) Number of working examples and guidance.  The specification teaches use of “EHCs” (enucleated hematopoietic cells) comprising self-surface antigen. These extracellular antigens comprise three components S, A and U. The S domain is a surface domain, the A an anchor domain and the U is unexposed (internal). The recited CD19, CD20, CD123, CD33, CD133, CD138, CD5, CD7, CD22, or CD30, or a fragment thereof serve as at least the anchor domain in fusion peptides but can also serves as full length exogenous antigens. Hence, the recited peptides serves as part of the structure of the polypeptide or else as the antigen. However, regarding the “functional fragment of the antigen” it is not clear what function is desired and therefore of the cell. . 
4) State of the art and Unpredictability of the art.  As an initial issue, unclear claim language has created several occurrences of correctly connected to one another as set forth above. However, a best analysis of the claims will be made. As a first issue, the claim are not clear where the method is performed or if in vitro.  To this end, it is not clear that the method can be performed anywhere but in culture. The claims only describe such processes of producing the cells and logistically it is not clear how the genes can be used to deliver the nucleic acid to the cell. Regarding claims 2 and 3 where the method is designed to generate cells with 1000-10,000 copies of the antigen, it is not clear how this is accomplished. The claim does not provide the requisite steps to do so. 
Features of the invention described in the application as “critical” or “necessary” will be required in the claims.
2164.08(c) Critical Feature Not Claimed

A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233,188 USPQ 356, 358 (CCPA 1976). In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe,542F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976).

Furthermore, the claims as standing establish a large genus, one that is larger than the disclosure. Hence, as set forth in MPEP 2164.06(b), a broadly claimed genus must be supported by an enabling disclosure and
The court stated: “[n]aturally,the specification must teach those of skill in the art‘ how to make and use the invention as broadly as it is claimed.’”

Claim 5, for example, refers to a functional fragment of CD19. However, from the disclosure it is not clear what is necessary for a functional fragment. To this end, the MPEP provides such guidance (emphasis added).
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art)

In this case, there is uncertainty as to what domains, what amino acids and what structures of the fragment are required to meet the claim limitation.  
Amount of Experimentation Required.  The invention recites use of a broad group of cells which are generically claimed. As well, the claims make some requirements of the composition without critical means to accomplish these goals.  It is not clear how this method can be performed without being empirically determined.


Response to Arguments
The MPEP teaches, "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). (see MPEP 2164.08(b). In this case, the following issues add up to a significant number of inoperative embodiments such that undue experimentation would have been required. To this end, the remaining issues are the following. 
The process of making the cells must be in vitro. However, the claim in its broadest reasonable interpretation in light of the specification encompasses in vitro and in vivo. ¶00352. Applicants argue that the source of the cell is an engineered enucleated erythroid cell. However, the source” of the enucleated erythroid cell is not specified simply an observation that demonstrates the breadth of the claims. 
The exogenous antigen can also be a functional fragment. However, it is not clear what fragment thereof is necessary to mediate the “function”.  The cells are to be used to induce immune tolerance. For each of those exogenous antigens recited in claim 1, it is not clear what function is necessary, what outcome or how the desired function is mediated. The fragment therefore is difficult to envision. For CD19 and CD20, Table 7 indicate that the role is for cell clearance of B cell cancer. However, there is no mechanisms, no indication of how a fragment will mediate this function and what fragment is necessary to mediate this function. 
The transgene to express the antigen or fragment thereof requires an expression control sequences. 
It is not clear how to perform the process which is simply expressing a sequence such that 1000-10,000 copies of the antigen or polypeptide are produced. This is a desired outcome. However, it is not clear how one would perform the steps to ensure this outcome. There is one indication in the specification but it reads outside of the claimed steps. 
For certain cells preparations, discharging a 150 uF capacitor into 2.5×10{circumflex over ( )}6 cells suspended in 50 μl of Opti-MEM (Invitrogen, Carlsbad, Calif.) in a standard electroporation cuvette with a 2 mm gap is sufficient for repeated delivery in excess of 10,000 copies of modified mRNA transcripts per cell, as determined using the standard curve method, while maintaining high viability (>70%)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-8, 12-14 and 16  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hyde (US 20110070153; see entire document) as evidenced by Hainfeld (US 20070243137; see entire document). This rejection is maintained for reasons of record in the previous office action. 
Hyde et al teach enucleated erythrocytes known as modified rbc or reticulotyces (see e.g. ¶0213). The cells are loaded with epitopes (see e.g. ¶0067). Epitopes on their face are sequences that elicit antigenic responses. The claims without discussion of function or structure require a fragment of a number of proteins. Hence, any epitope in the cell should inherently match a fragment of a protein once so claimed. These epitopes can be on the extracellular surface (see e.g. ¶0069 and figure 1). Hyde teaches alternatively hypotonic lysis (see Hain field) or transfection or mechanical disruption (see e.g. ¶0235) and hence can read on cells without hypotonic dialysis. 
The reticulocytes are purified from other cells and hence 100% of the cells are enucleated (see e.g. ¶0120 and 0116). 

Claim 1, 5-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lodish et al (WO 2014183071; see entire document. Provided in the IDS filed 4/12/2019). This rejection is maintained for reasons of record in the previous office action. 
Lodish et al teach genetically engineered enucleated erythrocytes known as modified rbc or reticulotyces (see e.g. page 10, ¶1). The cells are loaded with epitopes that are membrane bound (see e.g. Figure 25). Epitopes on their face are sequences that elicit antigenic responses. The claims without discussion of function or structure require a fragment of a number of proteins. Hence, any epitope in the cell should inherently match a fragment of a protein once so claimed. These epitopes can be on the extracellular surface (see e.g. ¶0069). The cells are not hypotonically dialyzed. 
The cells are purified from other cells and hence 100% of the cells are enucleated (see e.g. page 19, ¶3). 
Regarding 9-11, Lodish et al teach transfection of CD34+ cells that are then enucleated (see e.g. beginning page 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 20110070153; see entire document) in view of Phua et al (Adv Health Mater. 2014 June ; 3(6): 837–842; see entire document) and or Lodish et al (WO 2014183071; see entire document). This rejection is maintained for reasons of record in the previous office action. 
Hyde et al does not teach explicitly that there are at least 1000-10,000 copies. However, such cells are known to accommodate large concentration of molecules (see e.g. Phua et al page 3, first paragraph) which details that these cells can accommodate much larger than a 1000 copy capacity. 
Regarding 9-11, Lodish et al teach transfection of CD34+ cells that are then enucleated (see e.g. beginning page 18).
It would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made to prepare the enucleated erythrocytes as taught by Lodish et al in the methods of Hyde et al. Such a modification would have resulted in the cell of the instant claims  As noted above, 1) Hyde et al teach methods of preparing enucleated erythrocytes comprising epitopes that are extracellular and 2) Lodish et al teach how to prepare such cells.  Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the cells could have been prepared from precursor cells. 

Response to Arguments
When considering art, 
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.

Applicants argue that the references do not teach any of CD19, CD20, CD123, CD33, CD133, CD138, CD5, CD7, CD22 and CD30. However, the claims are drawn to enucleated erythroid cells that according to the specification can be part of a fusion or chimera in which a part of the fusion is one of CD19, CD20, CD123, CD33, CD133, CD138, CD5, CD7, CD22 and CD30 or a functional fragment. The requirement for the function of the functional fragment is not clear from the claims or disclosure. Hence, one can consider that the claimed fragments are epitopes wherein Hyde defines one as amino acids (see ¶0100). CD19 is made of amino acids wherein its fragments are epitopes comprising amino acids. The lack of defining qualities structurally or functionally to the fragment inherently embraces the generic definition of an epitope which can comprise as small as a dipeptide.  
To this end, Lodish explicitly refers to epitopes for CD20 (see e.g. page 40). 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 8, 9 and 11-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 and 13-17 of copending application 16/235,453. This rejection is maintained for reasons of record in the previous office action. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to enucleated erythroid comprising an exogenous antigen that might specifically be CD19 for example but can also be a fragment thereof. This fragment lacks structural or functional properties in the claims, the specification teaches that it serves as an anchor for the exogenous polypeptide presentation. For these reasons, the following copending applications are related to one another in that the instant claims are generic to all that is recited in copending application 16/235,453.  
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from copending Application No. 16/235,453, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/235,453, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Claims 1-3, 6-14 and 16 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-10 and 13-21 of copending Application No. 16/557,789. This rejection is maintained for reasons of record in the previous office action. 
Claims 1, 7, 8, 9 and 11-15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of copending application 16/235,453.
Claims 1-3, 6-9 and 11-16 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9, 18-31 and 33-39 of copending Application No. 15/911,924.
Claims 1, 4, 5 and 12-16 rejected under  judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-25 of U.S. Patent 10,869,898. 
The instant claims are drawn to enucleated erythroid cells comprising an exogenous antigen polypeptide i.e. CD19 or a fragment thereof. Standing alone, the cells do not adequately disclose the bounds of the invention. In looking at the specification, the cells are used in the methods of copending application 16/235,453 and 15/911,924 and U.S. Patent 10,869,898 made by the methods of copending application No. 16/557,789 wherein the A portion of the cells of the instant claims as the antigen peptides of the instant claims form the basis of the art cells. These rejections can be made as there is no prohibition of double patenting in the instant case. 
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from copending Application No. copending application 16/557,789, 16/235,453 and 15/911,924 and U.S. Patent 10,869,898, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/557,789, 16/235,453 and 15/911,924 and U.S. Patent 10,869,898, and thus improperly there would be possible harassment by multiple assignees.
These are in part a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633